497 Pa. 230 (1982)
439 A.2d 1153
COMMONWEALTH of Pennsylvania, Appellant,
v.
Love C. HILL.
Supreme Court of Pennsylvania.
Argued October 23, 1981.
Decided January 22, 1982.
Robert F. Banks, Asst. Dist. Atty., for appellant in No. 286 and for appellee in No. 307.
Kenneth A. Osokow, for appellant in No. 286.
Kevin H. Way, Asst. Public Defender, for appellant in No. 307 and for appellee in No. 286.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, KAUFFMAN and WILKINSON, JJ.

OPINION OF THE COURT
PER CURIAM.
The appeal of the Commonwealth at No. 286 January Term, 1979, is quashed, as we do not believe the order suppressing the weapon substantially impairs the Commonwealth's case. Commonwealth v. Bosurgi, 411 Pa. 56, 190 A.2d 304 (1963). Furthermore, despite the trial court's certification, we refuse to accept the interlocutory appeal of the *231 accused and we thus dismiss the appeal at No. 307 January Term, 1979.
KAUFFMAN and WILKINSON, JJ., did not participate in the decision of this case.